Land, J.
The defendant has appealed from a judgment against him, on a bill of exchange, and contends in this court, that the District Judge erred in refusing him a continuance.
In the case of Dwight v. Richard, 5 An. 366, Slidell, Justice, the organ of the court says : “ The first subject presented for our consideration by the appellant, is the refusal of the court below to grant a continuance. The ruling of the court below cannot be inquired into here, the party not having taken a bill of exceptions to the ruling of the court.”
In the case of Crain & Jones v. M. D. C. Kane, 5 An. 659, Judge Rost, who delivered the opinion of the court, says: “No bill of exceptions was taken to the opinion of the Judge refusing the continuance. In consequence of this omission, we have no means of ascertaining his reasons for the course he pursued, and we are bound to presume that they were sufficient in law, and that the party acquiesced.”
In this case the appellant took no bill of exceptions to the ruling of the court refusing him a continuance. There is no error in the judgment appealed from.
It is, therefore, ordered, adjudged 'and decreed, that the judgment be affirmed with costs.
Yoorhies, J., absent.